Citation Nr: 1336984	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-08 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to a higher initial (compensable) rating for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied service connection for right ear hearing loss, and granted service connection for left ear hearing loss, assigning a noncompensable (zero percent) rating for that disability. 

Of note, in a separate June 2009 rating decision, the RO denied the Veteran's claim for service connection for coronary artery disease (CAD). In February 2010, the Veteran appealed the RO's denials of his claims for service connection for CAD and right ear hearing loss, and a higher (compensable) initial rating for left ear hearing loss to the Board. Subsequently, in a January 2011 rating decision, the RO granted service connection for CAD, assigning, in part, a 10 percent staged rating for that disability, effective October 1, 2010. As the January 2011 rating decision acted as a complete grant for the issue of entitlement to service connection for CAD, that issue is no longer in appellate status and is not before the Board. However, the Veteran subsequently filed a Notice of Disagreement (NOD), indicating his disagreement with the 10 percent staged rating assigned for his service-connected CAD from October 1, 2010. After the RO's issuance of a Statement of the Case (SOC), the Veteran subsequently appealed that issue to the Board. In a March 2012 written statement, the Veteran indicated that his appeal for a higher staged rating for CAD would be satisfied if the RO granted a 30 percent rating from October 1, 2010. Subsequently, in a March 2012 rating decision, the RO granted a staged rating of 30 percent for CAD, effective October 1, 2010. As the March 2012 rating decision fully satisfied the Veteran's claim for a higher staged rating for CAD, that issue is no longer in appellate status and is not before the Board. 

In August 2012, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO (Travel Board hearing). A copy of the hearing transcript has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Prior to adjudication of the claims on appeal, additional development is necessary. 

VA provided the Veteran with a VA audiology examination to determine the etiology and severity of his claimed bilateral hearing loss disorder in June 2009. In July 2009, the RO granted service connection for left ear hearing loss, assigning a noncompensable (zero percent) rating based on the June 2009 VA medical examination report's findings. At the August 2012 Travel Board hearing, the Veteran testified that he had experienced worsening of his left ear hearing loss symptomatology since the June 2009 examination. Therefore, an additional VA audiology examination is necessary to determine the current severity of the Veteran's left ear hearing loss symptomatology. 

Moreover, in the July 2009 rating decision which denied service connection for right ear hearing loss, the RO stated that the June 2009 VA audiology examination report indicated that the Veteran did not have right hearing loss symptomatology meeting VA regulations. Yet, the Board notes that the June 2009 VA audiology examination's right ear hearing loss symptomatology findings very nearly met the VA requirements. As the Veteran experienced admitted noise exposure during service, as part of the VA audiology examination required by this remand, the Board finds that right ear audiology readings should again be taken and an opinion regarding the etiology of any right ear hearing loss should be provided. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to determine the current severity of his left ear hearing loss, and the nature and etiology of his claimed right ear hearing loss disorder. The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

The VA examiner should be aware that VA has conceded that the Veteran was exposed to loud noises without the benefit of hearing protection during service. 

After a thorough examination, if a right ear hearing loss disability meeting VA regulations is diagnosed, the examiner should address the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right ear hearing loss disability had it clinical onset during active service or is related to any disease, event, or injury during service, to include conceded in-service noise exposure. 

The examiner should consider the Veteran's entire medical history concerning right ear hearing loss symptomatology.

The examiner should also provide readings to allow for an evaluation of the severity of the Veteran's service-connected left ear hearing loss disability. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

2. When the development requested has been completed, this case should again be reviewed on the basis of the additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


